Citation Nr: 0200572	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  94-49 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 1952 rating decision denying entitlement to 
service connection for schizoid personality.

2.  Entitlement to an effective date earlier than March 17, 
1982 for entitlement to service connection for schizophrenia 
and the propriety of the initial ratings on the basis of 
whether a December 1984 rating decision, as amended, 
contained CUE.

3.  Whether the RO committed error in its determination of 
August 31, 1994, which denied the veteran's request for a 
retroactive extension of time to file a notice of 
disagreement (NOD) with the December 1984 rating decision.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran has had four verified periods of active military 
service: from July 1947 to January 1948; from June 1948 to 
November 1948; from November 1950 to June 1952; and from 
December 1952 to March 1953.

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Kansas City and St. 
Louis, Missouri.  In an unappealed October 1952 rating 
decision, the Kansas City RO denied the veteran's claim for a 
nervous disorder, noting that schizoid personality was not a 
disability under the law.  In an unappealed December 1984 
rating decision, implementing a November 1984 BVA decision 
granting service connection for schizophrenia, the St. Louis 
RO assigned a 30 percent disability rating for schizophrenia 
effective from March 23, 1983.  In an August 1994 rating 
decision, the St. Louis RO denied a claim that CUE had been 
committed in a December 1984 decision by failing to assign an 
effective date earlier than March 23, 1983 for a 100 percent 
evaluation of the veteran's schizophrenia, and also denied 
his request for a retroactive extension of time to file a NOD 
with the prior determination.  The veteran and his mother 
testified at an RO hearing in March 1995 and the veteran 
testified at a Central Office (CO) hearing before the 
undersigned Board Member in April 1997.

When the case was before the Board in June 1997, it was noted 
that, at the April 1997 CO hearing, the veteran's 
representative had raised a claim that CUE was committed in 
an October 1952 rating decision by the RO in Kansas City, 
Missouri, denying service connection for schizoid 
personality.  This issue was found to be inextricably 
intertwined with the last two issues listed above and the 
case was remanded for appropriate development and 
adjudicative action.  In a December 1998 rating decision, the 
St. Louis RO determined that CUE had been committed in the 
December 1984 rating decision with regard to the effective 
date of service connection, found that the veteran was 
entitled to service connection for schizophrenia as of March 
17, 1982, rather than the previously assigned effective date 
of March 23, 1983, and assigned an initial 10 percent rating 
effective from March 1982 to March 1983.  The 30 percent 
rating from March 23, 1983 remained unchanged.  

In a March 1998 statement, the veteran's representative 
indicated that the claimant was unable to work and was 
therefore entitled to a 100 percent rating, the maximum 
benefit allowed by law and regulation.  A claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Apparently, in response to the veteran's contentions that he 
was entitled to a 100 percent rating, both the 1997 and 1999 
BVA remands mischaracterized the second issue as: "[w]hether 
clear and unmistakable error was committed in a rating 
decision of December 3, 1984, which failed to assign an 
effective date earlier than March 23, 1983 for a 100 percent 
evaluation for the veteran's service-connected chronic 
schizophrenia."  The second issue has been recharacterized 
above to reflect that the issue on appeal is whether an 
earlier effective date for entitlement to service connection 
prior to March 1982 and whether higher initial ratings (up to 
100 percent) are warranted due to CUE in the amended December 
1984 rating decision.

In a May 1999 decision, the Board again remanded the case to 
the RO for failure to address the inextricably intertwined 
claim that an October 1952 rating decision was clearly and 
unmistakably erroneous when it denied service connection for 
schizoid personality.  In a December 1999 rating decision, 
also the subject of this appeal, the RO determined that CUE 
had not been committed in that October 1952 rating decision.  
Later, the RO issued a SOC with regard to that issue in 
September 2000, the case is before the Board for further 
appellate review.


FINDINGS OF FACT

1.  In an October 1952 rating decision, the RO denied service 
connection for a nervous disorder (schizoid personality); the 
RO issued notice of this decision on October 16, 1952; and 
the veteran did not file a Notice of Disagreement (NOD) with 
this decision within one year and accordingly it became 
final.

2.  The October 1952 RO decision erred in failing to obtain 
and consider copies of all service medical records; at the 
time it was made, it is not clear that the error would have 
manifestly resulted in a grant of service connection for 
schizophrenia as the medical evidence showed that the veteran 
had a personality disorder, which was not a disability 
entitled to service connection.

3.  The veteran filed a claim for a nonservice-connected 
pension on March 17, 1982; that claim was denied by a June 
1982 rating decision, which determined that the veteran's 
schizophrenia was 10 percent disabling.  The veteran did not 
file a NOD with the June 1982 decision within one year and 
accordingly it became final.

4.  The veteran filed a statement, received on March 23, 
1982, indicating that he wanted to reopen a claim for 
entitlement to service connection for schizophrenia; in a 
November 1984 decision, the Board granted service connection 
for schizophrenia and, in a December 1984 decision, 
implementing the November 1984 BVA decision, the RO assigned 
a 30 percent rating for schizophrenia effective from March 
23, 1983.

5.  The December 1984 rating decision committed CUE in 
failing to assign an effective date prior to March 23, 1983 
for grant of service connection for schizophrenia; the 
correct effective date should have been March 17, 1982, the 
date of filing of the nonservice-connected pension claim.

6.  As amended by the December 1998 rating decision, the 
December 1984 determination to assign less than an initial 
100 percent rating for schizophrenia was not completely 
inconsistent with and was not completely unsupported by the 
evidence of record as the medical evidence of record does not 
show the veteran's schizophrenia to have been more than 10 
percent disabling from March 17, 1982 through March 22, 1983 
and to have been more than 30 percent disabling from March 
23, 1983 to April 7, 1985.

7.  The August 31, 1994 determination denying the veteran's 
request for a retroactive extension of time to file an NOD 
with the December 1984 rating decision was not undebatably 
erroneous in its conclusion not to grant the veteran an 
extension of time in which to file an NOD.


CONCLUSIONS OF LAW

1.  The October 1952 rating decision, which denied service 
connection for schizoid personality, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.105(a) (2001).

2.  There was clear and unmistakable error in a December 1984 
rating decision with respect to the effective date of service 
connection for schizophrenia.  38 U.S.C.A. §§ 5109A, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 3.105(a) 
(2001).

3.  The proper effective date for the grant of service 
connection for schizophrenia is March 17, 1982, the date of 
VA receipt of a reopened claim for service connection.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(1984).

4.  The December 1984 rating decision, as amended by a 
December 1998 rating decision, which granted initial ratings 
of 10 percent from March 17, 1982 and 30 percent from March 
23, 1983 for schizophrenia, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.104, 3.105(a) (2001).

5.  The criteria for higher initial ratings in excess of 10 
percent from March 17, 1982 through March 22, 1983 and in 
excess of 30 percent from March 23, 1983 through April 8, 
1985, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §4.132, Diagnostic Code 
9204 (1984); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

6.  The veteran's claim that the RO committed error in an 
August 1994 determination, which denied a request for a 
retroactive extension of time to file a notice of 
disagreement with the December 1984 rating decision, lacks 
legal merit.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the October 1952 rating decision, 
which denied service connection for a schizoid personality 
disorder, contained CUE.  Similarly, the veteran asserts that 
the December 1984 rating decision, as amended by a December 
1998 rating decision, implementing a November 1984 BVA 
decision granting service connection for schizophrenia 
contained CUE.  Specifically, the veteran contends that he is 
entitled to an earlier effective date and that the RO 
incorrectly rated his disability, contending that he should 
have been granted a 100 percent rating. 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 in view 
of the new statutory changes.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
is effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal questions 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of these 
claims.  

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained.  Whether a prior decision was 
clearly and unmistakably erroneous is based on the evidence 
of record at that time.  See, e.g., Russell v. Principi, 3 
Vet. App. 310 (1992).  The United States Court of Appeals for 
Veterans Claims (the Court) recently held that the VCAA has 
no applicability to CUE claims.  See Dobbins v. Principi, No. 
99-1461, 2001 U.S. App. Vet. Claims LEXIS 1443 (U. S. App. 
Vet. Cl. Dec. 11, 2001) (citing Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc)); see also Pierce v. 
Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001). 

There also is, by law, no additional relevant evidence to be 
obtained with claims for earlier effective dates involving a 
grant of service connection and/or higher initial ratings or 
a retroactive extension of time to file a NOD when an 
effective date of the date of receipt of the claim has been 
assigned and there is no regulation permitting an extension 
of time to file an NOD after more than one year following 
notification of an RO determination.  As discussed more fully 
below, the effective date of an evaluation and an award of 
compensation based on a reopened or increased rating claim 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2001).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection, or an 
increased rating, was warranted for the claimed condition, it 
is legally impossible to get an effective date any earlier 
than the date the claim was ultimately received.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of entitlement to higher 
initial ratings as the RO has complied with the notice 
provisions of the VCAA.  This is so because the RO notified 
him of the requirements needed for higher initial ratings in 
the November 1994 Statement of the Case (SOC).  The RO 
specifically notified the appellant of the rating criteria 
for his disability.  Further, all of the relevant evidence 
was considered.  As such, there has been no prejudice to the 
veteran that would warrant another remand, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The veteran contends that the initial ratings assigned for 
his disability do not accurately reflect the severity of his 
symptomatology.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
the veteran mandated by 38 U.S.C.A. § 5103A.  In this 
connection, the Board finds that service and VA medical 
records and 1982 and 1983 VA examination reports, which 
evaluated the status of the veteran's disability, are 
adequate for rating purposes.  Under these circumstances, the 
Board finds that the VCAA does not mandate another remand.  
VA has secured or attempted to secure all relevant VA and 
private medical records.  Accordingly, no further assistance 
to the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2001).

There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The veteran has been advised by the various SOCs and the 
Supplemental Statements of the Case (SSOCs) of the evidence 
that would be necessary for him to substantiate his claims.  
Also, there is no additional notice that could be provided to 
the veteran as to any additional information or lay or 
medical evidence that he could submit in support of his 
claims.  Under these circumstances, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  Therefore, a remand for 
development under VCAA is not warranted and would serve no 
useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Accordingly, the Board may 
proceed with the issuance of a decision. 

I.  Background

Service medical records show no objective evidence of the 
existence of any psychiatric disorders during the veteran's 
first two periods of service.

During the veteran's third period of service, he was 
hospitalized from May to August 1951 with a diagnosis of 
schizophrenic reaction, catatonic type, acute, moderate, 
manifested by withdrawal from environment, psychomotor 
retardation, bizarre tendencies, blocking and perseveration.  
At the time of discharge from the hospital, the veteran's 
schizophrenia was reported to be in remission.  The veteran 
was again hospitalized in September 1951 for treatment of 
psychiatric abnormalities.  Final diagnosis was schizophrenic 
reaction, latent, chronic, manifested by emotional 
disharmony, a tendency to daydream and to retreat from 
reality, distortion of reality, episodes of emotional upsets 
and hallucinatory experiences.  The veteran went AWOL in 
April 1952.  
Following his unauthorized absence, the veteran was again 
hospitalized with the previous diagnosis.  The veteran's June 
1952 separation examination report contains the same 
diagnosis.

Soon after the veteran's third separation from service in 
1952, he filed a claim for disability compensation for a 
nervous disorder.  In a VA September 1952 examination report, 
the examiner indicated that the veteran showed no overt 
evidence of an active psychosis, that the neurological 
examination failed to reveal any organic lesions of the 
brain, cord or peripheral nerves; and that the veteran had 
complete social and economic adaptability should he so 
desire.  The diagnosis was schizoid personality.  In an 
October 1952 rating decision, relying on that examination 
report, the RO denied the veteran's claim for service 
connection for a nervous disorder, noting that schizoid 
personality is a constitutional or developmental abnormality 
and not a disability under the law.  

At the time of the entrance examination for the veteran's 
fourth period of service, in December 1952, a psychiatric 
disorder was not reported.  During that period of service, 
the veteran was hospitalized on a psychiatric observation 
ward with complaints of nervousness.  It was observed that 
the veteran's life-long history of difficulty in adjusting to 
authority, and his previous unsatisfactory service with the 
military, coupled with his rather poor adjustment in recruit 
training, tended to indicate a poor prognosis for 
satisfactory military service.  Therefore, he was not 
recommended for retention in the service, although he met the 
minimum standards for induction and his retention would not 
jeopardize his health or endanger that of his service 
associates.  The veteran was not eligible for discharge by 
reason of physical or mental disability.

The veteran was hospitalized at the VA Medical Center (VAMC) 
from April to June 1959 for hepatitis and dental problems.  


On March 17, 1982, the RO received a claim for a nonservice-
connected pension.  
At a May 1982 VA special psychiatric examination performed in 
conjunction with that claim, the veteran was diagnosed with 
chronic undifferentiated schizophrenia.  In a June 1982 
rating decision, the RO denied the veteran's claim for a 
nonservice-connected pension noting that his disabilities 
were not of sufficient severity to preclude gainful 
employment.  The RO rated his nonservice-connected 
schizophrenia as 10 percent disabling.

On March 23, 1983, the RO received a claim to reopen 
entitlement to service connection for schizophrenia from the 
veteran.

At an August 1983 VA psychiatric examination, the diagnosis 
of chronic, undifferentiated schizophrenia was confirmed.

In a September 1983 rating decision, denying service 
connection for a psychiatric disorder, the RO noted that the 
veteran was diagnosed with chronic schizophrenia 
undifferentiated type and determined that his disorder met 
the requirements for a 30 percent disability rating. 

In a November 1984 decision, the Board found that the October 
1952 rating decision denying service connection for a 
psychiatric disorder was final, reopened the claim based on 
the submission of new and material evidence added to the 
record since 1952, and granted service connection for 
schizophrenia.  The Board observed that the veteran's current 
schizophrenia "may not be dissociated from the schizophrenia 
diagnosed in service, which has been in remission since that 
time."  

In a December 1984 decision implementing the BVA's November 
1984 ruling, the RO determined that the veteran's reopened 
claim was filed on March 23, 1983 and, based on the August 
1983 VA examination, assigned a 30 percent rating, effective 
from March 23, 1983.

On April 18, 1985, the veteran filed to reopen the 
determination to reevaluate his service-connected disability, 
stating that he was "not incompetent just handicapped."

On May 2, 1985, the veteran filed a claim for a total 
temporary rating (TTR) under 38 C.F.R. § 4.29 due to 
hospitalization for his schizophrenia at the VA Medical 
Center (VAMC).  In a May 1985 rating decision, the RO granted 
the veteran a TTR under 38 C.F.R. § 4.29 effective from April 
8, 1985.  

In a September 1985 rating decision, the RO discontinued the 
TTR and reinstated the 30 percent rating for schizophrenia 
effective from August 1, 1985.  The RO noted that the veteran 
was hospitalized for his schizophrenia from April to July 
1985 at the VAMC.  Due to reactions, the veteran was 
difficult to medicate with antipsychotic medication.  During 
the hospital course, the veteran became more comfortable but 
still tended to somatize a great deal.  At discharge, the 
veteran was free of paranoid symptoms although he remained 
labile, excitable and quick to anger.  He was considered 
competent.

An October 1985 statement from the veteran's VA staff 
psychologist, indicated that he had been treating the veteran 
since April 1985.  Although the veteran was once a 
hairdresser full-time, he appeared incapable of returning to 
work due to his anxiety, difficulty concentrating, and 
fearfulness as well as the residual effects of a stroke he 
suffered in 1983.  He added that the veteran was able to live 
independently outside of the hospital but required weekly 
psychotherapy, regular medication evaluation, and frequent 
monitoring of his physical condition.

In a November 1985 VA psychiatric examination report, the 
examiner indicated that the veteran appeared to have had an 
exacerbation of his chronic psychotic illness in 1985 
requiring three months of hospitalization.  At the time of 
examination, the veteran showed quite compromised 
socialization skills due to his extreme paranoia, with 
auditory hallucinations and thought disorder, despite being 
on antipsychotic medications.  The prognosis was guarded.  
The examiner added that the veteran was still competent to 
handle his VA funds.

The veteran was hospitalized at the VAMC for observation in 
April 1986.  An inpatient psychiatric consultation indicated 
that the veteran had a borderline personality disorder with a 
strong component of paranoia and it was felt that the 
veteran's primary problems were psychiatric.

In a May 1986 rating decision, the RO assigned a 70 percent 
rating for schizophrenia, effective from August 1985, finding 
that the veteran's current symptomatology produced severe 
social and industrial impairment and that he was competent.

A July 1986 VA psychiatric examination report reflects that 
the veteran was an ambulatory schizophrenic who had had a 
stroke and was in a disabled condition from his psychiatric 
and his neurological diseases.  The examiner indicated that 
he was grossly impaired and had severe medical problems.

In an October 1986 statement from a prospective employer, W. 
L. opined that the veteran did not demonstrate the aptitude 
nor personality that was necessary to get along with fellow 
employees and/or the public and for these reasons he was 
denied employment.

In a November 1986 statement, a VA physician indicates that 
the veteran had been enrolled in the mental health clinic for 
over a year and that there had been no improvement in his 
mental condition despite medication.  The physician stated 
that, with the veteran's long-term lack of organizational 
skills and his poor communication, even sheltered employment 
would be difficult if not impossible for the veteran.

In a November 1986 statement from a prospective employer, J. 
G. indicated that the veteran's personality inhibits him from 
productively interfacing with the public in any capacity and 
thus he opined that the veteran was incapable for any type of 
employment.

At a March 1987 VA examination, the veteran was diagnosed 
with chronic, undifferentiated schizophrenia, in only partial 
remission.  The examiner indicated that the veteran was 
competent to manage his own funds.

VA outpatient treatment reports from September 1985 to 
December 1987 show continuing psychiatric treatment.

In a December 1987 statement from a VA resident in 
psychiatry, the physician indicated that the veteran 
experienced a number of psychotic symptoms, including 
paranoid ideation, a marked thought disorder, poor memory, 
and anxiety.  He opined that the veteran was unable to engage 
in either gainful employment or to participate meaningfully 
in a sheltered workshop program due to these symptoms, along 
with his cognitive impairment, inability to tolerate social 
interaction, lack of social skills, and poor insight and 
judgment.    

In a June 1988 rating decision, granting the veteran the 
benefit of reasonable doubt, the RO determined that veteran's 
psychotic symptomatology was sufficient to provide complete 
social and industrial impairment and that his condition was 
considered static and assigned a 100 percent rating from 
December 1986.

In a February 1995 report, the veteran's VA treating 
physician indicted that he began treating the veteran in 
April 1991 and that the veteran had not sought treatment at 
the VAMC until September 1988.  

In August 1994, the veteran filed a claim contending that, 
although he knew that there is a one-year limit to appeal VA 
decisions, the effective date of his total evaluation should 
be made retroactively effective to 1952 because he was 
mentally incompetent until he began receiving treatment.  The 
RO construed this as a claim contending the RO committed CUE 
in the December 1984 rating decision by failing to grant a 
100 percent rating for schizophrenia from June 26, 1952 and a 
claim for grant of an extension of time to file a NOD with 
the December 1994 rating decision.  

In an August 1994 rating decision, the RO found that CUE was 
not made in the December 1984 rating decision either with 
regard to the proper evaluation of the veteran's 
schizophrenia or with the effective date for the award of 
benefits.  In that decision, the RO also denied the veteran's 
request for an extension of time to file an appeal, noting 
that 38 C.F.R. § 19.129(a) (1984) provided that in the 
absence of a NOD filed within one year from the date of 
mailing of notification of the determination (December 19, 
1984), that determination becomes final and there are no 
exceptions to the rule.  

At an RO hearing in March 1995, the veteran and his mother 
testified that he was not competent to pursue a claim 
following separation from service due to his mental 
impairment.  His sister-in-law stated that the veteran was 
out of touch with reality when he was released from active 
duty and incapable of timely filing claims or disagreeing and 
pursuing appeals.  The veteran also testified that he was 
unable to understand his appellate rights or pursue his claim 
properly.

In an April 1995 decision, the hearing officer determined 
that CUE in the December 1984 rating decision for failure to 
assign a 100 percent rating retroactive to the day following 
service separation in 1953 had not been demonstrated and that 
entitlement to an extension of time to file a NOD with regard 
to the December 1984 decision was not warranted.  This 
decision was confirmed by the RO, in a May 1995 rating 
decision.

In April 1997, the veteran testified at a CO hearing, where 
his representative raised a claim that CUE was committed in 
an October 1952 rating decision, denying service connection 
for a schizoid personality.  He stated that the veteran was 
treated in service for schizophrenic reaction, latent, 
chronic, moderate, manifested by emotional disharmony, 
tendency to daydream and to retreat from reality, distortion 
of reality, episodes of emotional upsets and hallucinatory 
experiences and that the VA examination that took place after 
leaving service was cursory as no psychological testing was 
administered and it appeared that the examiner did not take 
into consideration that the veteran was hospitalized for 
schizophrenia in service.  The veteran testified that he was 
locked up in the psychiatric ward at the VAMC in April 1985 
and was on mind-altering drugs and he was not capable of 
responding to the notice of the December 1984 rating 
decision. 

In June 1997, the Board remanded the case to the RO finding 
that the issue of whether CUE was committed by the RO in 
Kansas City in its October 1952 rating decision which denied 
service connection for schizoid personality was "inextricably 
intertwined" with the veteran's claim of CUE in the December 
1984 rating decision.  As such, the first issue should be 
resolved before the RO decided the second and third issues 
listed earlier.

In a lay statement received in February 1998, childhood 
friends indicated that when the veteran returned from service 
he was deranged, mentally unbalanced and was incapable of 
obtaining permanent employment.

In a March 1998 statement, one of the veteran's ex-wives 
indicated that the veteran exhibited schizophrenic behavior 
and that he had a nervous breakdown during their marriage 
between 1959 and 1962 and stated that the VAMC refused to 
treat the veteran.

In a December 1998 rating decision, the RO determined that 
the December 1984 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
March 23, 1983 for grant of service connection for 
schizophrenia, found that the correct effective date was 
March 17, 1982, the date of filing of the veteran's 
nonservice-connected pension claim and that, as the RO had 
determined that the medical evidence showed that the 
veteran's schizophrenia was 10 percent disabling at the time 
of a June 1982 decision, assigned a 10 percent rating from 
March 17, 1982.

In a May 1999 decision, the Board again remanded the case to 
the RO for failure to address the inextricably intertwined 
claim that an October 1952 rating decision was clearly and 
unmistakably erroneous when it denied service connection for 
schizoid personality.  

In a May 1999 NOD with regard to the December 1998 rating 
decision, the veteran's representative contends that the 
veteran's schizophrenia should be rated at 100 percent, 
alternatively, at the very least, the veteran's 30 percent 
rating should be made retroactive to March 1982.  

In a December 1999 rating decision, also the subject of this 
appeal, the RO determined that CUE had not been committed in 
the October 1952 rating decision.

The veteran contends that he is entitled to an effective date 
earlier than 
March 17, 1982 for service connection for schizophrenia and 
for a 100 percent disability rating because the October 1952 
rating decision denying service connection for schizoid 
personality was clearly and unmistakably erroneous.  
Alternatively, the veteran maintains that the effective date 
for a 100 percent rating should go back to 1952, when he 
first applied for service connection for a psychiatric 
disorder or to March 17, 1982, when he reopened his claim for 
service connection for schizophrenia because the December 
1984 rating decision was clearly and unmistakably erroneous.

II.  Legal Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001).  Where a veteran who served 
for ninety (90) days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as psychosis, to a degree of 
10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.80, 3.86 (1952); 3.307, 3.309 (1984).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1984).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (1984). 

A determination on a claim by the agency of original 
jurisdiction (AOJ) of which the claimant is properly notified 
is final if an appeal is not perfected as prescribed in 
38 C.F.R. §§ 19.5 (1952); 19.192 (1984) (now 38 C.F.R § 
20.1103 (2001)).  

An appeal to the Board consists of a timely filed NOD and, 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  An NOD must be filed within one year from the date 
of mailing of the notice of the determination.  A substantive 
appeal must be filed within 60 days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date of mailing of the notice of determination, whichever 
occurs later.  If the decision is not timely appealed, it 
becomes final.  38 U.S.C. 4005 (now 38 U.S.C.A. § 7105 (West 
1991)); 38 C.F.R. §§ 19.117, 19.118, 19.129 (a), (b), 19.192 
(1984) (now 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 
20.303, 20.1103 (2001)).  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 C.F.R. §§ 
19.129(a) (1984) (now 38 C.F.R. § 20.302).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the AOJ and a desire to contest 
the result will constitute an NOD.  While special wording is 
not required, the NOD must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the AOJ gave notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and the 
claimant wishes to appeal the denial of service connection 
with respect to only one of the disabilities, the NOD must 
make that clear.  38 C.F.R. § 19.118 (1984) (now 38 C.F.R. § 
20.201).

If a claimant is rated incompetent by VA or is under 
disability to the extent that he is unable to pursue an 
appeal on his own, the regulations provide that an NOD and 
Substantive Appeal may be filed by a fiduciary or a next 
friend.  38 C.F.R. § 19.128(b) (1984) (now 38 C.F.R. 
§ 20.301(b)).

The NOD and Substantive Appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. In that case, the NOD or Substantive 
Appeal must be filed with the VA office that has assumed 
jurisdiction over the applicable records.  38 C.F.R. §§ 
19.120 (1952); 19.127 (1984) (now 38 C.F.R. § 20.300).

The claimant and his representative, if any, will be informed 
of the veteran's appellate rights, including the right to a 
personal hearing and the right to representation.  The AOJ 
will provide this information in each notification of a 
determination of entitlement or nonentitlement to VA 
benefits.  38 C.F.R. § 19.114 (1984) (now 38 C.F.R. § 19.25).  
"Notice" means written notice sent to a claimant or payee at 
his or her latest address of record.  3.1(q).

The SOC will be forwarded to the appellant at the latest 
address of record and a separate copy provided to his or her 
representative (if any).  With the SOC, the appellant and the 
representative will be furnished information on the right to 
file, and time limit for filing, a Substantive Appeal; 
information on hearing and representation rights; and a VA 
Form 1-9 or VA Form 9, "Appeal to Board of Veterans' 
Appeals.''  38 C.F.R. §§ 19.114, 19.115, 19.121 (1984) (now 
38 C.F.R. 
§ 19.30).  The AOJ may close the appeal without notice to an 
appellant or his representative for failure to respond to a 
SOC within the period allowed; however, if a Substantive 
Appeal is subsequently received within the 1-year appeal 
period, the appeal will be considered to be reactivated.  38 
C.F.R. § 19.121 (1984) (now 38 C.F.R. § 19.32); cf. 38 C.F.R. 
§ 19.2 (1952) (allowing for the filing of an appeal within 1-
year period following notification of the determination).

Whether an NOD or Substantive Appeal has been filed on time 
is an appealable issue.  If the claimant or his or her 
representative protests an adverse determination made by the 
AOJ with respect to timely filing of the NOD or Substantive 
Appeal, the claimant will be furnished a SOC.  38 C.F.R. § 
19.119 (1984) (now 38 C.F.R. 
§ 19.34).

A Substantive Appeal consists of a properly completed VA Form 
1-9 or VA Form 9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information.  If the 
SOC and any prior SSOCs addressed several issues, the 
Substantive Appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the SOC and any prior SSOCs.  
38 C.F.R. § 19.123(a) (1984) (now 38 C.F.R. § 20.202).

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a SOC or a SSOC which is not specifically contested.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. §§ 19.123, 19.126 (1984) (now 38 C.F.R. § 
20.202).
Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. §19.129 (1984) (now 38 C.F.R. § 20.302).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a SSOC when 
such a response is required, may be granted for good cause.  
A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the SSOC.  The request 
for extension must be filed with the VA office from which the 
claimant received notice of the determination being appealed, 
unless notice has been received that the applicable records 
have been transferred to another VA office.  A denial of the 
request for extension may be appealed to the Board.  38 
C.F.R. §§ 19.130 (1984) (now 38 C.F.R. 38 C.F.R. §§ 20.302, 
20.303).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A § 
5110; 38 C.F.R. § 3.400(q)(ii), (r) (2001).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155 (2001).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides that any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by [VA], from a claimant . . . may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A VA examination report will be accepted as an informal claim 
for benefits once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation 
disallowed for the reason that the service-connected 
disability is not compensable in degree.  38 C.F.R. § 
3.157(b) and (b)(1) (2001).  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized, but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).  Similarly, the date of receipt of evidence from 
a private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  Moreover, 
when authenticated evidence from state and other institutions 
is submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by the VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  38 C.F.R. § 3.157.

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits under an existing law or for 
benefits under a liberalizing law or VA issue, if the report 
relates to a disability which may establish entitlement.  
Such evidence will also be accepted as an informal claim for 
pension previously denied for the reason the disability was 
not permanently and totally disabling.  Acceptance of a 
report of examination or treatment as a claim for increase or 
to reopen is subject to the requirements of 38 C.F.R. § 3.114 
with respect to action on VA initiative or at the request of 
the claimant and the payment of retroactive benefits from the 
date of the report or for a period of one year prior to the 
date of receipt of the report.

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation.  The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.  38 C.F.R. § 3.151.

Except as provided in 38 C.F.R. § 3.652 of this part 
(periodic certification of continued eligibility), where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of the 1-year period, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension or disability compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.

Applicable regulations also provide that previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. 
§ 3.105(a) (2001).

The Court has set forth a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  See Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313). Finally, the Court has held that the 
failure to fulfill the duty to assist cannot constitute CUE.  
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

III.  Analysis

A.  October 1952 decision

The veteran contends that he is entitled to an effective date 
earlier than 
March 17, 1982 for service connection for schizophrenia and 
for a 100 percent disability rating because the October 1952 
rating decision denying service connection for schizoid 
personality was clearly and unmistakably erroneous.

Following a complete review of the record and the extant 
regulations, the Board finds that the October 1952 rating 
decision contained error, but was not clearly and 
unmistakably erroneous.  The Board notes that, although the 
September 1952 VA examiner had a copy of the claims file, he 
indicated that it appeared incomplete.  To the extent that 
all available service medical records should have been 
obtained and considered and were constructively part of the 
record, the Board agrees.  

At the time this error was made, however, the error (failure 
to obtain and consider all available service medical records) 
would not have manifestly changed the outcome of the 
decision.  That is, based on the evidence constructively part 
of the record in October 1952, it is not "undebatable" that, 
had all available service records been considered, the 
results would have been a grant of service connection for 
schizophrenia.

The absence of any diagnosed psychiatric disability at the 
time of the September 1952 VA examination is evidence, which 
the RO had to weigh against an allegedly incomplete claims 
file that would have included duplicative and some additional 
records showing that the veteran had been treated for 
schizophrenia reaction during his third period of service.  
The Court has stated that mere disagreement with the way the 
evidence is weighed does not constitute CUE; more than a 
simple disagreement as to how the facts were weighed or 
evaluated is required to demonstrate CUE.  See Damrel, 6 Vet. 
App. at 245.

The standard for CUE requires that any such error compel the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.  The Board emphasizes that, 
at the time of the October 1952 rating decision, there was 
evidence of record both for and against the claim for service 
connection, which would have been weighed by the RO.  
Therefore, the Board concludes that, although the RO should 
have obtained, and the VA examiner considered, all available 
service medical records, and that the RO erred by failing to 
do so, it is not undebatable that reasonable minds could not 
differ as to whether service connection would had to have 
been granted at that time.  This is particularly so in light 
of the November 1984 BVA finding that the schizophrenia 
diagnosed in service had been in remission since the 
veteran's discharge.

At the time of the October 1952 decision to deny service 
connection for a nervous disorder (schizoid personality), 
there was evidence that the veteran had been diagnosed and 
hospitalized while in service for a psychiatric disorder, 
schizophrenic reaction, catatonic type, acute, moderate, that 
his June 1952 separation examination report contained an 
assessment of schizophrenia reaction, and that there was no 
evidence of current "nervous" disability presented in a post-
service, September 1952 VA examination.  The October 1952 
rating decision denied service connection because, although 
the VA neuropsychiatrist found the veteran to have a schizoid 
personality disorder, he had no symptoms on examination, 
which the examiner felt were psychogenic in origin.  The 
diagnosed personality disorder was a constitutional or 
developmental abnormality and not a disability under the law.  
Thus, at the time of the October 1952 rating decision, there 
was no medical evidence of a psychosis, or a superimposed 
psychotic disorder, or other compensable "nervous" disorder.  
Under 38 C.F.R. § 3.303(c) (1952), a personality disorder was 
not a disease within the meaning of applicable regulation.  
See also 38 C.F.R. § 4.127 (1952).  Brief emotional outbursts 
or periods of confusion are not unusual in personality 
disorders and are not acceptable as the basis for a diagnosis 
of psychotic disorder.  However, properly diagnosed 
superimposed psychotic disorders developing after enlistment 
are to be considered as disabilities analogous to, and 
ratable as, schizophrenia, unless otherwise diagnosed.  Id.  
At the time of the veteran's December 1952 entrance 
examination for his fourth period of service, a psychiatric 
disorder was not reported.  In a November 1984 decision, the 
Board found that the October 1952 rating decision denying 
service connection for a psychiatric disorder was final.  In 
that decision, the Board observed that the first evidence of 
a psychiatric disorder following service was the diagnosis of 
schizophrenia in March 1982 and that that diagnosis could not 
be dissociated from the veteran's in-service symptoms and, 
consequently, the Board established service connection for 
schizophrenia. 

With regard to the veteran's specific contention that the 
October 1952 rating decision contained CUE because VA failed 
to give him a proper examination, which impliedly would have 
resulted in a diagnosis of schizophrenia, the Board notes 
that the failure alleged by the veteran is a failure of the 
"duty to assist" him with his claim.  However, the failure to 
fulfill the duty to assist cannot constitute CUE because a 
breach of the duty to assist (even assuming that a duty was 
breached) creates only an incomplete rather than an incorrect 
record.  See Crippen, 9 Vet. App. at 424; Caffrey, 6 Vet. 
App. at 384; VAOPGCPREC 12-01 (July 6, 2001).  

As such, the evidence constructively before the RO in October 
1952 did not compel a conclusion, to which reasonable minds 
could not differ, inconsistent with the RO's determination.  
Even were one to assume, for the sake of argument, that the 
absence of service medical records does not constitute at 
least some evidence that the veteran did not suffer from 
schizophrenia as claimed and that the RO's consideration of 
such evidence, or the failure to consider the evidence, in 
some sense constituted error, it is not the case that any 
such error would have led to a different result.  At the time 
of the rating decision in question, the veteran did not have 
a psychiatric disability but had been diagnosed with a 
personality disorder, which is not a disability under the 
law.  The RO acted correctly, therefore, in denying service 
connection for a nervous disorder.  Further, CUE may not be 
predicated upon failure to develop a claim.  For these 
reasons, the Board finds that, while the RO committed error 
in the October 1952 decision, the error was not CUE.

Finally, regarding the contention that the RO did not 
consider all of the evidence on record at the time of the 
1952 decision, the Court in Baldwin v. West, 13 Vet. 
App. 1 (1999), acknowledged that it was not until 1990 that 
ROs were required to summarize the evidence they had 
considered in their decision and to include the reasons for 
their denial of a claim.  See 38 U.S.C. § 5104(b) (enacted 
1989).  In any event, none of the veteran's arguments 
establishes that the October 1952 rating decision was 
unmistakably incorrect.  The medical evidence did not 
completely support the position that the veteran had a 
psychiatric disability within the meaning of the law.

For these reasons, the Board must find that the October 1952 
rating decision to deny service connection for schizoid 
personality was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109, 7105; 38 C.F.R. §§ 3.104, 3.105(a).

B.  December 1984 rating decision

1.  Earlier Effective Date

Alternatively, the veteran maintains that the effective date 
for a 100 percent rating should go back to 1952, when he 
first applied for service connection for a psychiatric 
disorder or to March 17, 1982, when he reopened his claim for 
service connection for schizophrenia because the December 
1984 rating decision was clearly and unmistakably erroneous.

A review of the record shows that the veteran filed a claim 
for nonservice-connected pension benefits on March 17, 1982, 
which the RO denied in a June 1982 rating decision.  In that 
decision, the RO determined that the veteran's schizophrenia 
was 10 percent disabling.  The veteran did not file an NOD 
with that decision.  On March 23, 1983, the veteran filed a 
statement to reopen a claim for service connection for 
schizophrenia, which was later granted by a November 1984 BVA 
decision.  In its decision, the Board indicated that the 
March 1982 claim for a nonservice-connected pension was also 
claim for service connection.  Since the veteran's reopened 
claim for service connection for schizophrenia was received 
within one year from the date of notification of the denial 
of nonservice-connected pension benefits, the Board agrees 
with the RO's December 1998 determination that the RO erred 
in initially assigning a March 23, 1983 effective date in the 
December 1984 rating decision and that the correct effective 
date is March 17, 1982, the date of filing of the nonservice-
connected pension claim.  See 38 C.F.R. § 3.151.

For these reasons, the Board finds that the December 1984 
rating decision, as amended by a December 1998 rating 
decision, granting service connection for schizophrenia and 
assigning initial disability ratings for schizophrenia was 
clearly and unmistakably erroneous as to the effective date 
of award for service connection.  38 U.S.C.A. §§ 5109, 7105; 
38 C.F.R. §§ 3.104, 3.105(a).

Alternatively, the veteran argues that he did not file a 
timely NOD to the 1952 decision because he was incompetent 
and, therefore, the time should be tolled allowing for 
service connection to be awarded back to 1952.  The 
regulations do not provide for tolling a veteran's appellate 
rights due to incompetency.  When a veteran is found 
incompetent, VA regulations provide for the designation of a 
guardian or agent (next friend) to represent his interests.  
In addition, the Board observes that, although there is 
medical evidence in the record finding the veteran is 
unemployable, there is none indicating that he is 
incompetent.  Even the veteran, in an April 1985 claim to 
reevaluate his service-connected disability, stated that he 
was "not incompetent just handicapped."

2.  Higher Initial Ratings

The Board also agrees with the RO that the veteran did not 
warrant a 100 percent initial rating for schizophrenia and 
therefore the December 1984 rating decision, as amended by a 
December 1998 determination, does not contain error with 
respect to the initial disability ratings assigned by the RO.  
Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1984).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West. 12 Vet. App 
119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

Under the General Rating Formula for Psychotic Disorders, 38 
C.F.R. § 4.132, Diagnostic Code 9204 (Schizophrenia, chronic 
undifferentiated type) in effect before November 7, 1996, a 
10 percent evaluation was assigned upon a showing of slight 
impairment of social and industrial adaptability.  A 30 
percent evaluation was assigned upon a showing of definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation was assigned upon a showing of 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation was warranted for 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 100 percent evaluation 
was assigned for active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  38 
C.F.R. § 4.132, Diagnostic Code 9204 (effective prior to 
November 7, 1996).

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects the social and industrial 
adaptability.  38 C.F.R. § 4.130.  The principle of social 
and industrial inadaptability as the basic criteria for 
rating disabilities for mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions, 
which affect economic adjustment, i.e., which produced 
impairment of earning capacity.  Social integration was one 
of the best evidences of mental health and reflected the 
ability to establish (together with the desire to establish) 
healthy and effective interpersonal relationships.  Poor 
contact with others was an index of emotional illness; 
however, social inadaptability was to be evaluated only as it 
affects industrial adaptability.  38 C.F.R. § 4.129.

Two of the most important determinants of disability are time 
lost from gainful work and decrease in work efficiency.  VA 
must not under-evaluate the emotionally sick veteran with a 
good work record, nor must it over-evaluate his condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.

It is for this reason that great emphasis is placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.

The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9, 1993), 59 Fed. Reg. 
4752 (1994).  The Board is bound by such interpretations.  38 
U.S.C.A. § 7104(c) (West 1991).

The veteran asserts that he has been totally disabled due to 
his service-connected schizophrenia since March 17, 1982.  
Alternatively, at a minimum, his initial disability rating 
should have been 30, not 10, percent as that was the rating 
assigned in the December 1984 decision.  

After reviewing the record and the law extant at the time of 
the December 1984 rating decision, the Board finds that the 
RO did not commit CUE, by denying entitlement to a rating in 
excess of 10 percent from March 17, 1982 through March 22, 
1983 and by denying a rating in excess of 30 percent from 
March 23, 1983 through April 7, 1985, in the December 1984 
rating decision as well as any subsequent rating decision.

In this case, the veteran has failed to present any basis for 
finding error or any other indication as to why the results 
associated with the assigned ratings for schizophrenia would 
have been different.  The veteran had not established that 
for any rating action dated from 1952 to 1984 the facts known 
at the time were not before the adjudicator or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied; that an error occurred based on the record and the 
law that existed at the time the decisions were made; or that 
if an error had been made, any outcome found would have been 
manifestly different.

Instead, the veteran merely asserts that the RO failed to 
give the reason and basis for assigning an initial 10 percent 
rating.  Basically, he disputes how the RO weighed the 
evidence in the June 1982, December 1984 and December 1998 
rating determinations.  An allegation of CUE contemplates 
more than an assertion of a disagreement as to how the facts 
were weighed or evaluated.  CUE is present only where there 
is an error that is undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.
Here, the rating determinations show that the RO reviewed the 
medical evidence of record and applied applicable law and 
regulations.  Regarding the veteran's assertions that VA 
examination reports as well as medical opinions establish 
that he was unemployable due to schizophrenia, the Board 
notes that the 10 percent rating originally established for 
nonservice-connected pension purposes in a June 1982 rating 
decision was used by the RO when it determined in December 
1998 that CUE had been committed in the December 1994 
decision in issue.  That rating was based on a May 1982 VA 
examination report.  At that examination, the veteran 
complained primarily of physical problems, stating that, 
since a fall in 1976 when he struck his head, he had had back 
problems and had been totally unemployed.  The veteran stated 
that he was easily upset by noises and, as a result, 
preferred to stay by himself.  The examiner described the 
veteran as well developed, well nourished and presentably 
attired.  He showed no spontaneous speech, but responded to 
specific questions in a coherent and relevant manner.  On 
examination, the veteran was oriented as to time, place and 
person.  His intelligence was borderline and memory seemed to 
be hazy as to past events.  His affect was somewhat blunted.  
The veteran denied any depression, auditory or visual 
hallucinations, and any suicidal or homicidal ideations.  He 
admitted that he felt that people were watching and following 
him.  The veteran denied the use of alcohol or street drugs 
but admitted to having had difficulty with the law and 
serving one jail term.  The diagnosis was schizophrenia, 
chronic, undifferentiated type, competent.  Previous VA 
inpatient and outpatient treatment records showed treatment 
for physical ailments, such as back and neck pain, hepatitis, 
hiatal hernia, and dental problems.  The Board agrees with 
the RO that this level of functioning at most approaches 
slight impairment of social and industrial adaptability 
warranting a 10 percent rating.  

At an August 1983 VA examination, the veteran was neat and 
clean in appearance and well oriented in all three spheres.  
His memory for recent and past events was unimpaired.  He had 
an air of superiority and tried to show that he had some 
higher kind of jobs.  The veteran also tried to prove that he 
was disabled because of physical injury but in reality he 
could not work due to his mental condition.  He indicated 
that he had no drive or stamina to obtain or keep a job.  He 
distorted reality to prove his point.  The diagnosis was 
schizophrenia, chronic undifferentiated.  The examiner 
determined that the veteran was competent for VA purposes.  
The Board agrees with the RO that this level of functioning 
more nearly approximates a definite impairment of social and 
industrial adaptability warranting a 30 percent rating.

VA hospital records from August to September 1983 show 
treatment of Dejerine/Roussy syndrome, cervical spondylosis 
and duodenal ulcer, but no complaints of, or treatment for, 
his service-connected schizophrenia.  It was not until April 
to July 1985, when the veteran was hospitalized at the VAMC 
for his service-connected schizophrenia that a TTR (100 
percent rating) under 38 C.F.R. § 4.29 was warranted.

For these reasons, the Board finds that the RO did not commit 
CUE, by denying a rating in excess of 10 percent from March 
17, 1982 through March 22, 1983 and denying a rating in 
excess of 30 percent from March 23, 1983 through April 7, 
1985, in the December 1984 rating decision as well as any 
rating decision thereafter.  38 U.S.C.A. §§ 5109, 7105; 
38 C.F.R. §§ 3.104, 3.105(a).

C.  Extension of Time to File an NOD with the December 1984 
Rating Decision

In an August 1994 rating decision, the RO denied a request 
for an extension of time to file an NOD with the December 
1984 RO determination.  In April 1995 decision, the hearing 
officer determined, in part, that entitlement to an extension 
of time to file an NOD with regard to the December 1984 
decision was not warranted.  These determinations were 
confirmed by the RO, in a May 1995 rating decision.

As noted above, the regulations provide that an extension of 
the 60-day period to file a Substantive Appeal, or the 60-day 
period for responding to a SSOC when such a response is 
required, may be granted for good cause.  A request for such 
an extension must be in writing and must be made before the 
time limit for filing the Substantive Appeal or the response 
to the SSOC expires.  The request for extension must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed, unless notice has been 
received that the applicable records have been transferred to 
another VA office.  A denial of the request for extension may 
be appealed to the Board.  38 C.F.R. §§ 19.118 (1984) (now 38 
C.F.R. 38 C.F.R. §§ 20.302, 20.303).

The record reflects that, in a December 1984 rating decision, 
the RO implemented the November 1984 BVA decision granting 
service connection for a psychosis (schizophrenia) and 
assigned a 30 percent rating effective from March 23, 1983.  
By letter issued December 19, 1984, the veteran was notified 
of that decision and of his appellate rights.  

Before December 19, 1985, the expiration of the 1-year period 
for filing an NOD, the veteran submitted two new and separate 
claims.  In a VA Form 21-4138, Statement in Support of Claim, 
dated and received by the RO on April 16, 1985, the veteran 
requested a reevaluation of his service-connected condition, 
which had worsened, indicating that he had been a patient at 
the VAMC since April 8, 1985.  In a later filed VA Form 21-
4138, dated and received by the RO on May 2, 1985, the 
veteran requested a TTR (100 percent rating) under 38 C.F.R. 
§ 4.29 due to his hospitalization.  In neither of these 
submissions did the veteran indicate disagreement with the 
December 1984 rating decision and the Board does not construe 
either as an NOD with that determination.  The record also 
does not show that VA ever received a request for more time 
to file a Substantive Appeal and the veteran has indicated 
that he never made such a request for extension of time 
within the 1-year period to file an NOD.  In a VA Form 21-
4138, dated in July 1994 and received in August 1994, which 
the RO construed as an NOD with, and a claim that CUE was 
contained in, the December 1984 decision, the veteran 
contended he had been mentally incompetent and thus unable to 
file an NOD.

The law requires that an NOD be filed within one year from 
the date of the mailing of notification of the determination; 
otherwise, that determination becomes final.  38 C.F.R. 
§ 19.192 (1984).  The law does not provide for any exceptions 
to this rule.  In essence, the veteran implicitly is 
attempting to show CUE as to the 1952 adjudication through an 
untimely NOD and CUE claim as to the December 1984 
determination (couched as a request for an extension of time 
to the file an NOD (appeal)).  The problems with this 
argument are: (1) the 1994 NOD was filed 41 years and 8 years 
after the 1-year statutory and regulatory requirements for 
filing an NOD with the October 1952 and December 1984 
decisions, respectively; and (2) even asserting a theory of 
estoppel that would reach back and toll the statutory time 
limit for filing an NOD, this Board cannot ignore the fact 
that the 1994 NOD was submitted in response to a rating 
decision for an entirely separate claim, filed in 1982, which 
claim in no way, explicitly or implicitly, purported to 
challenge the "issue of finality" of the 1952 decision.  The 
veteran's argument ignores the plain and unambiguous language 
of 38 U.S.C.A. § 7105 requiring that an NOD must be filed no 
later than one year after the adjudicative decision.  
Therefore, even if the 1994 NOD (which related to CUE as to 
the 1984 adjudication) could somehow be construed as reviving 
an issue brought by the 1952 claim, it was filed 41 years too 
late, and was filed 8 years too late with regard to the 1984 
decision.  See Baldwin v. Principi, No. 96-1170, 2001 U. S. 
App. Vet. Claims LEXIS 1258 (U. S. App. Vet. Cl. Nov. 20, 
2001); Hayre v. Principi, 15 Vet. App. 48 (2001).  

With regard to the veteran's claim of mental incompetence, 
there is no medical evidence in the record that shows the 
veteran's service-connected disability rendered him 
incompetent or otherwise unable to pursue a claim.  At the 
September 1952 VA examination, the examiner found the veteran 
competent and added that the veteran had complete social and 
economic adaptability should he so desire.  At the May 1982 
VA examination, the veteran was oriented as to time, place 
and person and the examiner found him competent.  At the 
August 1983 VA examination, the examiner found the veteran 
competent.  An April-July 1985 VA hospital discharge report 
indicated that the veteran was competent.  Opinions from VA 
medical personnel received in September and October 1985 and 
a November 1985 psychiatric evaluation report reflect that 
the veteran was still competent to handle his VA funds.  
Thus, a careful review of the record fails to identify 
symptomatology that rendered the veteran incompetent or 
otherwise unable to pursue an appeal.  A review of the record 
fails to identify any timely filed NOD with, or Substantive 
Appeal, to the December 1984 determination.  Thus, the Board 
concludes that the RO did not commit error in the August 1994 
determination, denying the veteran's request for a 
retroactive extension of time to file an NOD with the 
December 1984 rating decision.

Where the law and not the evidence is dispositive, the appeal 
must be denied.  Sabonis, supra.  



ORDER

The October 1952 rating decision denial of service connection 
for schizoid personality not having involved CUE, the appeal 
is denied.

To the extent that the December 1984 rating decision, 
granting service connection for schizophrenia, involved CUE 
insofar as the proper effective date should have been March 
17, 1982, the appeal is granted; otherwise it is denied.

To the extent that an August 1994 rating decision denied the 
veteran's request for a retroactive extension of time to file 
a notice of disagreement with the December 1984 rating 
decision did not involve CUE, the appeal is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

